Citation Nr: 1423690	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  07-27 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	William H. Stanhope, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her sister




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1948 to August 1952.  The Veteran died in July 2006; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2008, the appellant and her sister testified before the undersigned Veterans Law Judge at the RO Nashville.  A transcript of that proceeding is of record.

This matter was before the Board in April 2009 when it denied entitlement to service connection for the Veteran's cause of death.  The matter was appealed to the United States Court of Appeals (Court) for Veterans Claims.  In an August 2009 memorandum decision, the Court vacated the Board's April 2009 denial and remanded the matter back to the Board.

As a result of the Court's August 2009 memorandum decision, the Board remanded the matter in April 2012 for further evidentiary development.  As will be discussed in greater detail below, the Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDINGS OF FACT

1. The Veteran died July [redacted], 2006.

2. The Veteran's death was due to multi-organ failure due to or as a consequence of myocardial infarction, with severe sleep apnea as a condition contributing to his death but not resulting in the underlying cause of death.

3. At the time of the Veteran's death he was service connected for status post dilation for esophageal stricture, rated as 30 percent disabling, and for duodenal ulcer with gastroesophageal reflux disease (GERD) and Barrett's esophagitis, rated as 10 percent disabling.

4. None of the disabilities that caused or contributed to the Veteran's death is attributable to his military service or a service-connected disability.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of a veteran's death, VCAA notice must also include:  (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).

In this case, VA satisfied its duty to notify by means of a letter dated in October 2006.  Specifically, this correspondence apprised the appellant of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  Regarding the Hupp requirements, the letter did not explain which disabilities the Veteran was service connected for at the time of his death.  Nonetheless, as the disabilities were noted in the December 2006 rating decision and the appellant was given an opportunity to respond at that time, the requirements were fulfilled.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Additionally, the notice did not explain how VA establishes effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Because the appellant's claim is being denied, the lack of notice as to how VA establishes an effective date is not determinative.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  Further, as required by the Board's April 2012 remand, all outstanding treatment records identified by the appellant were obtained.

Further, as a result of the Board's April 2012 remand and the Court's August 2009 memorandum decision, a VA medical opinion was sought.  The Board finds that this opinion is adequate as it involved a review of the Veteran's claims file and pertinent medical literature.  In addition, the examiner offered several opinions and supported those opinions with thorough explanations, as required by the Board's remand instructions.

Given the adequacy of the March 2013 VA examination opinion and that the RO secured all identified treatment records identified by the appellant, the Board finds that the April 2012 remand instructions were met.  See Stegall, 11 Vet. App. at 271.  As such, the Board is able to proceed with a decision in this case.


Analysis

The Veteran died in July 2006.  The certificate of death lists multi-organ failure due to or as a consequence of myocardial infarction as the cause of death, with severe sleep apnea as a condition contributing to death but not resulting in the underlying cause of death.

At the time of the Veteran's death, he was service connected for status post dilation for esophageal stricture, rated as 30 percent disabling, and for duodenal ulcer with GERD and Barrett's esophagitis, rated as 10 percent disabling.  

The appellant asserts that the Veteran's death was caused by his service-connected disabilities.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 
VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2013).  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Regarding multi-organ failure, myocardial infarction and sleep apnea, there is no evidence whatsoever that those disabilities are the result of the Veteran's service.  The Veteran's service treatment records do not indicate that these disabilities had their onset in service.  Further, no medical expert has even suggested that the Veteran's multi-organ failure, myocardial infarction, or sleep apnea were in some way directly traceable to the Veteran's period of active service.  To the extent that the appellant argues that these conditions were attributable to the Veteran's period of active service, the appellant is not competent to render such an etiological opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Instead, here, the focus is on whether the Veteran's death was caused by or related to his service-connected disabilities.  In that regard, Dr. D.C., M.D., submitted a statement in August 2006 that states "esophageal stricture...was a contributing factor to [the Veteran's] cause of death because it made it hard to breath [sic] which caused the sleep apnea."  Here, essentially, Dr. D.C. indicates that the Veteran's service-connected esophageal stricture made it difficult for the Veteran to breathe and, in turn, caused his sleep apnea, which led to the Veteran's death.

Dr. D.C. submitted another letter in February 2007.  That letter states:

[The Veteran] did have a history of chronic GE reflux, which required esophageal dilatation with patient also having history of ulcer. Even though it was not listed as far as with cause of death obviously it could be contributing cause especially in light of his sleep apnea.  Also with recurrent reflux it did cause increased respiratory distress, which can cause problems in regards to anginal type symptoms secondary to hypoxemia. If you could reevaluate his VA claim it would be most certainly appreciated.

February 2007 Letter of Dr. D.C (emphases added).  

Dr. D.C. also submitted a letter in September 2011.  That letter states:

It was an honor and a pleasure to take care of [the Veteran] and reviewing these letters certainly brings back very fond memories. As you are aware [the Veteran] was a patient of mine for 12 years prior to his death [in July 2006]. [The] Patient had suffered from a long extended history of esophageal stricture with associated sleep apnea.  As per his death certificate, he did have a coronary artery syndrome.  The question is if it is possible that the esophageal stricture/GERD was a contributing factor to this death.  As you are aware in reviewing his record, his severe sleep apnea, esophageal stricture and LPR [laryngopharyngeal reflux] most likely did cause a significant esophageal aspiration on a continuous basis which did also contribute to hypoxemia.  Subsequently, with these facts, obviously I think it is very likely than not, this was a contributing factor to this death.

I have had a chance to review the records that you sent from the VA physician and their stipulation was that he did die from coronary artery disease with congestive heart failure as well as apnea.  I am very aware that esophageal stricture and GERD does not cause coronary death directly but unfortunately as this patient did have sleep apnea in combination with the acid reflux/esophageal stricture, there is very strong likelihood that you can have aspiration on a regular basis.  Aspiration can cause a shortness of breath such as dyspnea on exertion as well as recurrent hypoxemia.  Studies have clearly shown that recurrent hypoxemia associated with sleep apnea can result in hypertension, increase in cardiac vascular accidents/stroke, and coronary events associated with myocardial infarctions as well as contribute to congestive heart failure. 

I think it is impossible to exclude this as being a contributing factor to [the Veteran's] death.  This is just a preliminary letter and any additional information that you need to be sent on the behalf of [the Veteran] will be forward [sic] at your request. Once again it is an opportunity to send this letter in reference to [the Veteran].  It is a pleasure to take care of his wife [Veteran's spouse's name], who is just wanting to get some resolution to this issue.  Thanks for all your persistence and help in this matter.

September 2011 Letter of Dr. D.C.

As discussed above, a VA medical opinion was obtained in March 2013.  There, the examiner determined that the Veteran's service-connected GERD, Barrett's esophagus, duodenal ulcer, and esophageal stricture each less likely than not caused the Veteran's death.  

The examiner provided responses to each of Dr. D.C.'s letters.  In response to Dr. D.C.'s August 2006 letter, the examiner stated that esophageal strictures do not, in any way, interfere with ventilation.  The examiner explained that when an individual breathes, the esophagus is usually closed and only small amounts of air escape into the esophagus.  Indeed, the examiner explained that an esophageal stricture would in fact prevent any air from entering the esophagus and thereby allow more air to pass into the lungs.  The examiner cited to a treatise that explains the causes behind sleep apnea.  Noted as the definite risk factors for sleep apnea were obesity, craniofacial abnormalities, and upper airway soft tissue abnormalities.  Potential risk factors were listed as heredity, smoking, and nasal congestion.  The examiner noted that esophageal strictures and GERD do not cause sleep apnea; obesity is listed as the best documented risk factor.

In response to Dr. D.C.'s February 2007 letter, the examiner agreed that it is true that esophageal reflux can cause strictures, as the Veteran had, and secondary pulmonary complications, like aspiration pneumonia or asthma.  The examiner, however, specifically noted the lack of any medical records in the years prior to the Veteran's death that reflected any aspiration pneumonia or asthma.  The examiner also noted that the medical records address the Veteran's GERD, but do not suggest that sleep apnea was the result of his GERD.  Moreover, the examiner explained that sleep apnea is not even mentioned at all in the records prior to the Veteran's death.  Given those facts, the examiner concluded that the Veteran's service-connected foregut disabilities could not appropriately be linked with his sleep apnea or coronary disease.  In the examiner's judgment, if there had been a problem, there would have been some linkage shown within the Veteran's medical records at some point.

In response to Dr. D.C.'s September 2011 letter, the examiner questioned Dr. D.C.'s statement that sleep apnea and LPR most likely caused significant esophageal aspiration, which caused hypoxemia.  The examiner noted no evidence in the Veteran's medical records that the Veteran had esophageal aspiration at any point during his lifetime.  Based on the lack of documentation of aspiration pneumonia, the examiner concluded that the Veteran's service-connected disabilities did not cause his death.  Again, in responding to Dr. D.C., the examiner agreed that sleep apnea can cause hypertension and eventually myocardial infarction.  The examiner, however, stressed that there is no evidence that the Veteran was ever diagnosed with aspiration, which would lead to sleep apnea.  The examiner finally noted that the Veteran suffered from hypertension, obesity, chronic renal failure, and hyperlipidemia, all of which are significant causes of myocardial infarction.  The examiner described Dr. D.C.'s opinion as "hypothetical," and noted that the condition of aspiration was "not even discussed in [the Veteran's] medical records." Accordingly, the examiner determined that it was less likely than not that any of the Veteran's service-connected foregut disabilities were associated with the cause of his death.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471   (1993).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 17 (1991).

In this instance, the Board affords more weight to the opinions of the VA examiner, over those of Dr. D.C.  

With regard to Dr. D.C.'s August 2006 opinion, the Board notes that Dr. D.C. concluded that the Veteran's esophageal stricture caused difficulty breathing which, in turn, caused sleep apnea.  Dr. D.C. provided no further explanation regarding how esophageal stricture caused difficulty breathing.  On the other hand, despite the lack of rationale, the VA examiner offered a retort.  The VA examiner explained that, in fact, an esophageal stricture would cause increased airflow to the Veteran's lungs as the stricture prevented air from escaping into the esophagus.  The Board affords the VA examiner's opinion more probative weight.  It is unclear as to why esophageal stricture causes difficulty in airflow-Dr. D.C. offered no evidence of how or why this was possible in this Veteran's case.  Nor is there evidence within the Veteran's medical records noting decreased airflow due to esophageal stricture.  Nonetheless, the VA examiner provided a thorough discussion as to why esophageal stricture would actually increase the amount of oxygen available for the lungs and, indeed, reduced the amount of oxygen that would normally escape into the esophagus but for the stricture.  Given the VA examiner's thorough discussion of why a stricture would not decrease airflow and Dr. D.C.'s conclusory statement that the Veteran's stricture caused difficulty breathing, without more, the Board concludes that the VA examiner's opinion is entitled to more probative weight in this regard. 

With regard to Dr. D.C.'s February 2007 letter, the Board notes that Dr. D.C. first speculated that the Veteran's chronic GERD with esophageal dilation and ulcer "could be a contributing [cause of death]."  This is speculative and merely points out that the Veteran's service-connected disabilities might be associated with his death.  Thus, that statement is of very limited probative value.  Further, Dr. D.C. provided that "...recurrent reflux did cause respiratory distress, which can cause problems in regards to anginal type symptoms secondary to hypoxemia."  This too is speculative as Dr. D.C. only provided that respiratory distress can cause angina-type symptoms and hypoxemia.  Thus, that statement too is speculative and is of very little probative value.

Despite the speculative nature of Dr. D.C.'s February 2007 letter, the VA examiner offered a reply based on the specifics of this case.  The examiner acknowledged that esophageal reflux (like GERD) can cause secondary pulmonary complications.  But, as the examiner pointed out, there is no evidence whatsoever that the Veteran developed any secondary pulmonary complications, like asthma or aspiration pneumonia, as a result of his GERD.  The examiner concluded that had the Veteran's service-connected foregut conditions led to some secondary pulmonary complication, such as aspiration, that condition would have been noted at some point.  Indeed, a review of all of the Veteran's medical records, including those provided by Dr. D.C. himself, do not reveal such.  Given the speculative nature of Dr. D.C.'s February 2007 letter and the thorough explanation of why some secondary respiratory condition was not the result of the Veteran's service-connected foregut conditions, the Board affords the VA examiner's opinion more evidentiary weight.

Finally, with regard to Dr. D.C.'s September 2011 letter, the Board notes that Dr. D.C. essentially points out the given the Veteran's "severe sleep apnea, esophageal stricture and LPR most likely did cause a significant esophageal aspiration on a continuous basis which did also contribute to hypoxemia." Dr. D.C. pointed to studies showing hypoxemia and sleep apnea can lead to myocardial infarctions and contribute to congestive heart failure.  

Again, the VA examiner responded to Dr. D.C.'s contentions.  The examiner pointed out that there is no evidence that the Veteran's service-connected foregut conditions caused any esophageal aspiration, which could have led to hypoxemia.  The examiner pointed to the evidence within the Veteran's record, none of which showed the Veteran as having any sort of esophageal aspiration.  This lack of evidence led the examiner to conclude that the Veteran did not suffer from any aspiration.  The examiner did, however, agree that hypoxemia and sleep apnea can cause hypertension, which can lead to cardiovascular ailments like myocardial infarction.  However, as discussed above, the examiner highlighted the lack of any aspiration leading to hypoxemia during this Veteran's lifetime.  Moreover, the examiner explained that the Veteran had other problems like hypertension, obesity, chronic renal failure and hyperlipidemia, none of which was service connected and each of which was known to increase the risk of myocardial infarction.  The examiner concluded by noting the Veteran's risk factors related to his cause of death and warned against "...adding a hypothetical associated condition, not even discussed in [the Veteran's] medical records."

The Board affords the VA examiner's opinion more weight than those offered by Dr. D.C. in his letters.  While Dr. D.C. concluded that the Veteran's esophageal stricture caused aspiration, Dr. D.C. provided no support for that conclusion.  Dr. D.C. offered no proof that the Veteran ever had a problem with aspiration.  Indeed, as the VA examiner pointed out, nowhere in the Veteran's medical records is it at all discussed that the Veteran suffered from aspiration.  The examiner explained that had the Veteran suffered from this condition, Dr. D.C. or some other provider would have noted it at some point.  Further, Dr. D.C. did not discuss the other risk factors the Veteran displayed, like obesity and hypertension.  The VA examiner acknowledged these risk factors and explained that rather than focus on a hypothetical condition, like aspiration, it was more appropriate to look to the documented ailments that the Veteran had.  The examiner noted that obesity and hypertension are risk factors for myocardial infarction and sleep apnea.  At bottom, the VA examiner offered an explanation of why the Veteran likely did not suffer from aspiration during his lifetime and the examiner explained the other risk factors, outside of service-connected disabilities, that predisposed the Veteran to myocardial infarction and sleep apnea.  Given the VA examiner's thorough explanation of why it was unlikely that the Veteran suffered from aspiration and Dr. D.C.'s conclusory statement, the Board affords the VA examiner's opinion more probative weight.  Dr. D.C.'s assessments appear to have been based on what possibly could have happened while the VA examiner's assessments were based on the specific facts of this Veteran's case.

For the reasons above, the Board concludes that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


